DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III, claims 26-33 in the reply filed on 09/30/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2020 were filed before the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangum et al. (2015/0011029)
Re claim 26, Mangum teaches a method of making barrier layer coated quantum dots [80-91], the method comprising: 									forming a solution of reverse micro-micelles [87] using surfactants [87]; 			incorporating quantum dots into the reverse micro-micelles [87-88]; 				individually coating the quantum dots with a barrier layer ([80], “…a sol-gel process which encapsulates each quantum dot individually in a silica shell…”) to form the barrier layer coated quantum dots [80-88]; and 							performing an acid etch treatment of the barrier layer coated quantum dots [87].
Re claim 27, Mangum teaches the method of claim 26, further comprising isolating the barrier layer coated quantum dots with the surfactants of the reverse micro-micelles disposed on the barrier layer after the performing of the acid etch treatment [87].
Re claim 28, Mangum teaches the method of claim 26, wherein the incorporating of the quantum dots into the reverse micro-micelles comprises forming a first mixture of the quantum dots and the solution of reverse micelles [87].
Re claim 29, Mangum teaches the method of claim 26, wherein the individually coating of the quantum dots with the barrier layer [80-91] includes: 					forming a second mixture of a precursor and the first mixture [87]; and 
forming a third mixture of a catalyst and the second mixture ([87], “Subsequently, ammonium hydroxide and tetraethylorthosilicate (TEOS) are added to the second solution.”).
Re claim 30, Mangum teaches the method of claim 26, wherein the performing of the acid etch treatment of the barrier layer quantum dots comprises forming a fourth mixture of an acid and the third mixture [88].
Re claim 31, Mangum teaches the method of claim 26, wherein the performing of the acid etch treatment of the barrier layer quantum dots [80-91] comprises: 			selectively removing the catalyst [88]; and 							forming a fourth mixture of an acid and the third mixture [88].
Re claim 32, Mangum teaches the method of claim 26, wherein the acid comprises acetic acid, hydrochloric acid, nitric acid, or a fatty acid ([87], “carboxylic acid functional group”).
Re claim 33, Mangum teaches the method of claim 26, wherein the barrier layer coated quantum dots have a quantum yield between 50% to about 70% [86].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                             
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/14/22